COPE, J.
(concurring).
While I concur in the denial of rehearing, I would also point out that the issue presented is, to some extent, much ado about nothing.
The appellant proceeds on the assumption that if the particular domestic violence injunction issued in this case is beyond the scope of the statute, then the injunction must be vacated. That is not so.
If there were any error in the granting of this injunction, then the remedy would be to convert it into a common-law injunction. Certainly on the showing made here, a trial court could enter a common-law injunction containing a stay-away order and prohibiting weapon possession by the appellant.